IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ANGINO & ROVNER,                             : No. 68 MAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JEFFREY R. LESSIN & ASSOCIATES               :
P.C. AND MONSOUR ZARREII A/K/A               :
MICHAEL ZARREII,                             :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED LIMITED TO the issues set forth below.           Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


   a. Did the trial court err in granting summary judgment in favor of Mr. Zarreii
      and denying summary judgment to Angino & Rovner, P.C. where the facts
      are undisputed that Mr. Zarreii, an adult, knowingly and voluntarily entered
      into a contingent fee agreement with Angino & Rovner, P.C. that required
      the payment of a 20% fee if Mr. Zarreii discharged the Angino & Rovner
      Law Firm and secured other counsel, particularly under circumstances
      where the Angino & Rovner Law Firm had prepared the underinsured
      motorist case completely to the point of selecting arbitrators and awaiting
      an arbitration hearing.

   b. Are attorneys prohibited per se from including a reasonable fee recovery
      provision in contingent fee agreements that governs the termination of the
      attorney-client relations prior to the occurrence of the contingency.
c. Are discharged attorneys entitled only to the equitable remedy of quantum
   meruit for services rendered to former clients.

d. Is the quantum meruit equitable remedy for services rendered to former
   clients exclusive where a termination provision is included in a contingent
   fee agreement, and that provision is not challenged and established to be
   either excessive or unconscionable?




                               [68 MAL 2016] - 2